Citation Nr: 1641422	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  04-36 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a left eye disorder, claimed as the result of surgical treatment of the left eye at a VA medical facility in August 1989.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea and insomnia.

3.  Entitlement to service connection for hearing loss of the right ear.

4.  Entitlement to a higher (compensable) initial disability rating for hearing loss of the left ear (now bilateral hearing loss).

5.  Entitlement to an increased disability rating for degenerative joint disease (DJD) of the left wrist, with history of ganglion cyst and surgery, in excess of 10 percent prior to March 22, 2004, and in excess of 20 percent from that date.

6.  Entitlement to an effective date earlier than March 22, 2004, for the award of an increased 20 percent disability rating for service-connected DJD of the left wrist, with history of ganglion cyst and surgery.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1967 to January 1971, and from November 1984 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Montgomery, Alabama.  In a May 2004 rating decision, the RO granted an increased disability rating from 10 to 20 percent for the service-connected left wrist disability.  An effective date of March 22, 2004 was assigned, which was the date of a VA examination showing worsening of the disability.  In June 2004, the Veteran submitted a Notice of Disagreement (NOD) objecting to the effective date assigned.  In a subsequent October 2004 Statement of the Case (SOC), the RO framed the issue as "whether the March 22, 2004 effective date assigned for the 20 percent evaluation of degenerative joint disease of left wrist by rating decision of May 24, 2004, was clearly and unmistakably erroneous."  As noted by the Board in its November 2009 decision, while this issue has been framed as that of clear and unmistakable error (CUE), the actual issue on appeal from the May 2004 rating decision is an effective date earlier than March 22, 2004, for the award of increased compensation for DJD of the left wrist, with history of ganglion cyst and surgery.

In a March 2006 rating decision, the RO granted service connection for hearing loss of the left ear and assigned an initial noncompensable disability rating effective September 17, 2004.  Further, the RO denied a claim for TDIU and service connection for hearing loss of the right ear and sleep apnea.  Finally, the RO also denied compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2014) for a left eye disorder, claimed as the result of surgical treatment at a VA medical facility in August 1989.   

The Veteran testified from Montgomery, Alabama, at a September 2009 Board videoconference hearing before a Veterans Law Judge (VLJ) concerning the majority of the issues on appeal.  The hearing transcript has been associated with the record.  The undersigned VLJ is not the VLJ who presided over the September 2009 hearing.  The Veteran was sent a letter advising of the right to have another hearing before a new VLJ, as the previous VLJ has since retired from the Board.  In a July 2016 response, the Veteran advised the Board that he did not wish to appear for a new hearing, and that the Board should consider the case on the evidence of record; however, the Veteran has not previously had a hearing on the issue of an increased disability rating for DJD of the left wrist, with history of ganglion cyst and surgery, in excess of 10 percent prior to March 22, 2004, and in excess of 20 percent from that date.  In the March 2015 substantive appeal, via VA Form 9, the Veteran specifically requested a hearing on that issue.  As such, remand is necessary to schedule the Veteran for a Board videoconference hearing as to that issue.

This case was previously before the Board in November 2009, where, in pertinent part, the issues of service connection for a sleep disorder and right ear hearing loss, a higher initial rating for left ear hearing loss, and compensation benefits under the provisions of 38 U.S.C.A. § 1151 were remanded for additional development, to include obtaining any potentially outstanding treatment (medical) records and scheduling the Veteran for relevant VA examinations and opinions.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Having reviewed the record, and as touched upon below, the Board finds that the RO obtained or adequately attempted to obtain any outstanding records, and adequate VA examinations and opinions were performed.  As such, the Board finds Stegall is satisfied.  Id.

The Veteran has appealed from the initial rating assigned for the now service-connected bilateral hearing loss.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

In the instant decision, the Board denies compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left eye disorder, claimed as the result of surgical treatment of the left eye at a VA medical facility in August 1989.  VA received a new claim for benefits from the Veteran in March 2014. There, the Veteran requested direct service connection for pain in the left eye and dry eye syndrome.  As direct service connection for these eye issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of an increased disability rating for DJD of the left wrist, with history of ganglion cyst and surgery, in excess of 10 percent prior to March 22, 2004, and in excess of 20 percent from that date, an effective date earlier than March 22, 2004, for award of increased compensation for service-connected DJD of the left wrist, with history of ganglion cyst and surgery, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 1989 VA left eye surgical procedure, to include laser photocoagulation and cryotherapy, did not cause an additional disability of the left eye, nor did it aggravate a preexisting disability.

2.  The Veteran is currently diagnosed with the sleep disorders of obstructive sleep apnea and insomnia.

3.  During service the Veteran was diagnosed with and treated for insomnia.

4.  The currently diagnosed obstructive sleep apnea and insomnia are not related to service.

5.  The currently diagnosed obstructive sleep apnea and insomnia were not caused or permanently worsened in severity by any service-connected disability.

6.  The Veteran is currently diagnosed with right ear sensorineural hearing loss to an extent recognized as a disability for VA purposes.

7.  The Veteran worked as an aviation electronics mate during service was exposed to loud noise (acoustic trauma) including jet engine noises.

8.  The Veteran has experienced "continuous" symptoms of right ear hearing loss since service separation.

9.  For the entire initial rating period on appeal, the Veteran's bilateral hearing loss has manifested no more than level II hearing in the right ear and level I hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for causation or aggravation of an additional disability caused by left eye surgery performed by VA have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2015).

2.  The criteria for service connection for a sleep disorder, to include sleep apnea and insomnia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2015).

4.  For the entire initial rating period on appeal, the criteria for a higher (compensable) disability rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  As the instant decision grants service connection for right ear hearing loss, the Board need not address the duties to notify and assist as to that issue.

In May 2005, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support both a service connection claim and a claim pursuant to the provisions of 38 U.S.C.A. § 1151, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the March 2006 rating decision from which the relevant issues on appeal arise.  Further, the issues of service connection for a sleep disorder and entitlement to compensation under 38 U.S.C.A. § 1151 were readjudicated in a December 2006 SOC, and multiple subsequent supplemental statements of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice as to those issues.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the hearing loss rating issue, as this appeal issue arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for hearing loss, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, per the directives of the November 2009 Board remand, in September 2011 the Veteran received VA eye/38 U.S.C.A. § 1151, sleep disorder, and audiometric examinations.  The Veteran also received a VA hearing examination in April 2006.  The examination reports and opinions are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the VA examiners reviewed the record, conducted all necessary testing, answered all relevant questions, and addressed all of the November 2009 Board remand directives.  Further, under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), VA examiners are required to address the functional effects, including the effects on occupational and daily functioning, of the Veteran's hearing loss.  The Board notes that such functional effects are adequately addressed in the April 2006 and September 2009 audiometric examinations.  

Although the last hearing test was done five years ago, the Veteran has not alleged that his hearing has worsened since that time, and there is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327 (a) (2015). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007);  VAOPGCPREC 11-95.   Accordingly, the Board finds that there is no duty to provide another hearing examination. 

All relevant documentation, including VA, private, and Social Security Administration (SSA) treatment records, has been secured or attempted to be secured and all relevant facts have been developed.  In the November 2009 remand directives, the Board directed the AOJ to attempt to obtain any potentially outstanding left eye treatment records.  The record reflects that the AOJ made reasonable efforts to obtain any such outstanding documentation, and in December 2011 VA issued an appropriate formal finding on the unavailability of any such records.  There remains no question as to the substantial completeness of the record as to the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Entitlement to Compensation under 38 U.S.C.A. § 1151

Compensation under the provisions of 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  A disability is a qualifying additional disability if (1) the disability was not the result of the veteran's willful misconduct; (2) was caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by VA either by a VA employee or in a VA facility; and (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  

In determining whether a veteran sustained additional disability, VA compares his or her condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  
38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's disability or death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 
(2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

The Veteran has advanced having additional disability following VA performed left eye laser photocoagulation and cryotherapy in August 1989.  Specifically, the Veteran has advanced that multiple years after the procedure he began experiencing intense pain behind the left eye.  The Board notes that the evidence of record indicates that the Veteran may have undergone subsequent additional left eye treatments from VA; however, per the September 2004 claim, the Veteran has specifically advanced that any additional disability stems from the original procedure conducted in 1989; specifically the cryotherapy procedure.  Further, the evidence reflects that the left eye pain advanced by the Veteran began prior to any such subsequent procedures. 

A July 1989 VA treatment record reflects that the Veteran complained of blurred vision.  Upon examination, holes caused by lattice degeneration were noted in the left eye.  A July 1989 VA consultation sheet conveys that a VA optometrist discussed the left eye disability, including statistics concerning retinal detachment and lattice degeneration.  The VA optometrist recorded that the Veteran "desires prophylaxis."  Subsequent VA treatment records reflect that the Veteran underwent both laser photocoagulation and cryotherapy to repair the lattice degeneration in August 1989. 

Included with the aforementioned documents is a Request for Administration of Anesthesia and for Performance of Operations and Other Procedures form signed by the Veteran in August 1989.  Per the form, the operation consented to by the Veteran was prophylaxis of the left eye lattice degeneration.  The form stated that the procedure would "seal the retina around the holes" of the left eye and involve a numbing shot.  It was not specifically stated that the VA optometrist would be performing laser photocoagulation versus cryotherapy; however, the VA optometrist did attest to counseling the Veteran "as to the nature of the proposed procedure(s), attendant risks involved, and expected results, as described above."  As such, it appears that both the laser and cryotherapy procedures were contemplated by the "prophylaxis" treatment and that the Veteran was explained the natures and risks of both methods.  The form reflects that the Veteran signed the form, stating that he understood and consented to the proposed procedure(s), attendant risks, and expected results.

Two days after the procedure the Veteran went in for a surgical follow-up.  Again it was noted that the Veteran underwent both laser photocoagulation and cryotherapy.  There was bluish skin discoloration; however, the Veteran was otherwise doing well.  It was noted that there was still some lattice degeneration in the left eye.  The Veteran received another check-up at the end of August 1989.  At that time the Veteran was not having flashing lights, lightning streaks, or other symptoms.  It was decided not to proceed with any additional eye treatments, and the Veteran was told of what symptoms to be aware.  There was a notation in the record of "otherwise good cryo."  The "otherwise" was in reference to the fact some lattice degeneration remained. 

Per a January 1996 VA treatment record, the Veteran complained of left eye discomfort.  The examiner noted that the Veteran had left eye scars resulting from the prior laser and cryotherapy treatments; however, there was no indication that the old scars were the cause of the left eye discomfort.  A September 1997 VA optometry consultation sheet reflects that the Veteran had scarring in the left eye from the August 1989 procedure.  It was noted that the old cryotherapy scars were stable, and that there were no new holes or tears.

A May 1999 VA consultation sheet reflects that the Veteran complained of two to three occurrences of pain behind the left eye two months earlier.  Upon examination it was noted that the areas of cryotherapy treatment were stable.  The VA examiner opined that the pain was likely due to sinus congestion and/or allergies.  A November 2000 VA optometry consultation sheet reflects that the Veteran again complained of pain in the left eye.  Nothing was found upon examination. 

An August 2001 VA optometry treatment record states that the Veteran was there for a follow-up to the focal laser treatment received one year earlier to treat lash degeneration.  At the conclusion of the examination the Veteran was diagnosed with lash degeneration and refractive disorder.  No other disabilities were diagnosed.  The VA optometrist noted that there were no complaints, signs, or symptoms of retinal detachment post laser treatment.

A VA ophthalmology clinic note from June 2004 noted that the Veteran was receiving a routine follow-up and that there were no new problems.  The optometrist did state that the Veteran continued to have dry eyes that were thought to be the cause of the Veteran's complaints of ocular pain.  A September 2004 VA ophthalmology clinic note conveys that the Veteran's lattice degeneration status post left eye cryotherapy remained stable. 

A VA treatment record from 2004 discussed the Veteran's past ocular history and noted that the Veteran had complained of severe pain in the left eye that began three years prior.  The VA physician opined that there were no "ocular findings to explain this pain and I think he might have trigeminal neuralgia."  A subsequent May 2005 VA ophthalmology clinic note diagnosed a history of left orbital pain without clear etiology; however, the VA ophthalmologist did opine that the pain may have been related to either the Veteran's dry eye syndrome or the previous cryotherapy.

The Veteran received a VA eye examination in February 2006.  At that time the Veteran again advanced having severe pain in the left eye.  At the conclusion of the examination the VA examiner diagnosed retinal left eye scaring status post cryotherapy treatment for retinal hole repair.  The VA examiner also opined that the periodic left-eye pain was likely due to headaches that were non-ophthalmic in origin.  Further, the Veteran received a VA general medical examination in February 2006.  The VA examiner noted that the Veteran had previously undergone left eye surgery and that all follow-up examinations had been normal.

At the September 2009 Board videoconference hearing, the Veteran testified that in August 1989 he was only to have received laser surgery to repair one hole in the left eye, but that he was then treated for three holes and also received cryotherapy.  The Veteran testified that after the procedure his vision worsened and became blurry in the left eye.  Upon being questioned by the VLJ, the Veteran testified to signing a consent form for the laser surgery only, and not for the cryotherapy.  The Veteran further testified that the VA physician nearly "cut my retina out" during the cryotherapy, and that "I was told that if the (inaudible) comes down on my eye, to make sure I get up to the emergency room, because it's probably - that freezing probably done that - you know, the - something done went wrong with that freezing."  When asked about the symptoms post-surgery, the Veteran testified to having pain in the left eye; however, as to loss of vision, the Veteran then stated, "I don't see no worse; I don't see no better."  When asked again, the Veteran testified to have no new visual impairment, just pain.

VA received a November 2009 private treatment record noting complaints of left eye pain for the past four to five years that may have been gradually worsening.  No opinion was rendered as to the cause of the eye pain; however, there was a note of "cryo OS ??? (1988)."  It does not appear that any new eye disability was diagnosed at that time.

The Veteran received a new VA eye examination and opinion in September 2011.  The VA examiner reviewed the relevant records and discussed the Veteran's prior eye surgical history.  At the conclusion of the examination, the VA examiner reviewed the Veteran's current eye disabilities and rendered an opinion as to whether there was any additional disability stemming from the August 1989 left eye procedure.  The VA examiner opined that there was no such additional disability as a result of the examination or surgical treatment by VA in August 1989.

Specifically, the VA examiner noted that no additional disability was observed upon examination.  The Veteran had lattice degeneration that required cryosurgery in 1989.  Had the cryotherapy not been done at that time, it may have resulted in retinal detachment and extensive visual loss.  At the time of examination, the Veteran's vision was correctable to 20/25 bilaterally, and the visual field was full and normal.  As such, it was less likely than not that the Veteran suffered any additional disability as a result of examination or surgical treatment in August 1989.

Based upon the foregoing, the Board finds that the weight of the evidence of record demonstrates no additional disability caused by the August 1989 VA left eye surgical laser photocoagulation and/or cryotherapy treatment.  In September 2011, upon reviewing all the relevant evidence of record and examining the Veteran's left eye, a VA examiner found no additional disability resulting from the August 1989 procedure.  Further, the other evidence of record reflects that the primary symptom advanced by the Veteran, a strong pain in the left ocular region, is likely related to a non-ocular disability.

The Board has given serious consideration to the Veteran's contention that he did not consent to the cryotherapy, but rather only consented to the laser photocoagulation.  While such contention is made irrelevant by the fact no additional disability has been diagnosed, the Board does not find that the Veteran was not informed that both photocoagulation and cryotherapy treatment would be performed at that time.  In August 1989, the Veteran signed a Request for Administration of Anesthesia and for Performance of Operations and Other Procedures form acknowledging that the Veteran was informed of the risks and benefits to "prophylaxis of the left eye lattice degeneration."  The evidence indicates that such prophylaxis included both laser photocoagulation and cryotherapy treatment.  As such, it appears that the Veteran received proper notice concerning the left eye treatments performed in August 1989.

Further, the Board notes that benefits under 38 U.S.C.A. § 1151 may be granted when a preexisting disability is aggravated by VA treatment.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Here, the evidence does not reflect, and the Veteran has not advanced, any preexisting left-eye disability that may have been aggravated by the August 1989 laser photocoagulation and cryotherapy treatment.  As such, the Board does not find that a preexisting left eye disability was aggravated by the August 1989 laser photocoagulation and cryotherapy treatment.

Absent any additional left eye disability caused by the August 1989 laser photocoagulation and cryotherapy treatment, or aggravation of a preexisting left eye disability, benefits for additional disability under 38 U.S.C.A. § 1151 cannot be granted.  For the reasons discussed above, the Board finds that a preponderance of the evidence is against the issue of entitlement to VA benefits under 38 U.S.C.A. 
§ 1151 for claimed additional disability of the left eye, and the issue must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with right ear sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea and insomnia are not chronic diseases listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Id.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for a Sleep Disorder

The Veteran has advanced that one or more sleep disorders originated in active service.  While the Veteran did not specifically note a secondary service connection theory, as there was some medical evidence that a sleep disorder may be related to one or more other disabilities, the Board has also considered whether a sleep disorder may be secondary to a service-connected disability.

Initially, the Board finds that the Veteran is currently diagnosed with the sleep disorders of obstructive sleep apnea and insomnia.  The Veteran received a VA sleep disorder examination in September 2011.  The examination report reflects that the Veteran was diagnosed with the sleep disorders of obstructive sleep apnea and insomnia.  VA and private treatment records reflect similar diagnoses.

Next, the Board finds that the Veteran was diagnosed with and treated for insomnia during service.  A January 1971 service treatment record reflects that the Veteran was diagnosed with insomnia.  The Veteran complained of having trouble getting to sleep and was prescribed a sleeping pill.  

Finally, after a review of all the evidence of record, lay and medical, the Board finds that the evidence weighs against a finding that the currently diagnosed sleep disorders of obstructive sleep apnea and insomnia are related to service, specifically, the in-service insomnia/sleep difficulties.  As discussed above, per a January 1971 service treatment record, the Veteran was diagnosed with insomnia.  The Veteran complained of having trouble getting to sleep and was prescribed a sleeping pill.  The Veteran's May 1987 service separation examination shows no diagnosed sleep disorder; however, the Veteran did advance having frequent trouble sleeping in the corresponding report of medical history.  Under the notes section, it was explained that the Veteran would get insomnia while aboard the ship.

A November 2001 VA mental health progress note conveyed that the Veteran advanced having difficulty sleeping.  In September 2004, the Veteran filed a claim for posttraumatic stress disorder (PTSD) with sleep deprivation.

A June 2004 VA treatment record included a diagnosis of panic disorder.  The VA physician noted that the panic disorder included symptoms of nightmares and sleep disturbances.  There was also a note to discuss PTSD issues and its relationship with insomnia and anxiety.  The Board notes that the Veteran has previously been denied service connection for PTSD and this issue is not before the Board at this time.  In a June 2004 VA pain assessment, a VA physician noted that the Veteran's left-wrist pain had a "severe" effect on the Veteran's sleep; however, in a November 2011 SSA examination, the Veteran advanced having sleep difficulties prior to left wrist replacement surgery.

An October 2004 VA treatment record reflects that the Veteran advanced having insomnia for the past 14 years (since approximately 1990).  An earlier July 2004 VA treatment record noted that the Veteran had been working the night shift and was complaining about being unable to fall asleep in the mornings after work.  Per a March 2005 SSA examination, the Veteran was diagnosed with depressive syndrome with symptoms of sleep disturbance.

A May 2005 private treatment record reflects that the Veteran was diagnosed with obstructive sleep apnea.  No cause was noted.  In a separate May 2005 VA treatment record, a VA physician opined that the Veteran's insomnia may have been secondary to the sleep apnea.  In an October 2005 statement, the Veteran advanced that the January 1971 service treatment record showing insomnia in-service, discussed above, actually reflected symptoms of the currently diagnosed obstructive sleep apnea.  In a September 2011 mental health progress note, the Veteran conveyed being afraid to go to sleep while stationed in the Republic of Vietnam for fear of what may happen.

At the September 2009 Board videoconference hearing, the Veteran testified to having difficulty sleeping because the barracks were near the loud jet engines.  The Veteran also testified to complaining of difficulty sleeping for many years, but that a sleep study was not performed until 2004 (actually May 2005), at which point the Veteran was diagnosed with obstructive sleep apnea.  When asked when the sleep difficulties began, the Veteran testified to mentioning to an onboard doctor about having difficulty sleeping on the ship.  The Veteran testified to being given sleeping pills at that time.  Upon being questioned by the VLJ, the Veteran again testified to having difficulty sleeping on the ship and receiving sleeping pills; however, the Veteran did not testify to having any symptoms commonly associated with obstructive sleep apnea during service, such as snoring or cessation of breathing. 

The Veteran received a new VA sleep/obstructive sleep apnea examination in September 2011.  The VA examiner noted reviewing all the relevant evidence of record, including service treatment records.  Per the report, the VA examiner explained that in March 1985 the Veteran reported difficulty falling asleep, in part, due to surrounding noise.  At that time the Veteran was diagnosed with insomnia and given a sleeping pill.  There were no other service treatment records detailing insomnia, difficulty sleeping, snoring, day-time hypersomnolence, or indication that others had reported seeing the Veteran snore and/or have episodes of apnea.  In the 1990s, when the Veteran worked the night shift, the Veteran advanced having difficulty sleeping in the mornings.  Subsequently, in 2004, the Veteran was diagnosed with obstructive sleep apnea.  

At the conclusion of the examination, the Veteran was diagnosed with obstructive sleep apnea and insomnia.  As to the obstructive sleep apnea, the VA examiner opined that it was less likely than not that the disability was related to service.  As reason therefor, the VA examiner noted that obstructive sleep apnea was not diagnosed until 2004, and that the sleep difficulties noted in service were not consistent with obstructive sleep apnea.

As to the diagnosed insomnia, the VA examiner also opined that it was less likely than not that the disability was related to service.  Concerning the insomnia noted in service, the VA examiner explained that it appeared to be a one-time problem caused by surrounding noise and difficulty adjusting to being on the ship.  The service treatment records did not support any on-going sleep/insomnia problems and no such disability was diagnosed in the service separation examination.  As such, it was less likely than not that the current sleep disorder of insomnia began during service.  Further, per the November 2009 Board remand directives, the VA examiner also addressed whether a sleep disorder may have been caused or aggravated by a service-connected disability.  Having reviewed all the evidence of record, the VA examiner found that none of the Veteran's service-connected disabilities caused or aggravated either the obstructive sleep apnea or the current insomnia.

The Board notes that there are numerous other VA and private treatment records that are not specifically addressed above concerning the Veteran's sleep habits; however, the evidence found within such records are merely cumulative of the evidence already discussed above.  No such records contain an opinion from a medical professional linking either sleep disorder to service or to a service-connected disability.

Further, although the Veteran has asserted that a currently diagnosed sleep disorder is related to service, specifically the in-service treatment for insomnia, he is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of either the obstructive sleep apnea or the insomnia.  The etiology of the Veteran's sleep disorders is a complex medical etiological question.  Such disabilities are diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to report some sleep disorder symptoms experienced at any time, under the facts of this case, he is not competent to opine on whether there is a link between the current sleep disorders and the symptoms demonstrated in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that lay competency is determined on a case by case basis).

After a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against a finding that the currently diagnosed sleep disorders of obstructive sleep apnea and insomnia are related to service, to include the insomnia diagnosed during service.  As to the obstructive sleep apnea, the evidence reflects that the disability was not diagnosed until many years after service, and there is no evidence, to include any lay statements from the Veteran, that the insomnia diagnosed in service included symptoms such as snoring or cessation of breathing.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (32nd ed. 2012) (apnea is "cessation of breathing" and obstructive sleep apnea is "sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.")  Further, as to the in-service insomnia (both the one notation in the service treatment records and the Veteran's lay statements that it occurred on multiple occasions), the evidence reflects that it was caused by the Veteran's difficulty acclimating to life on the ship and was limited to those circumstances.  As such, the currently diagnosed insomnia is more likely due to post-service factors including difficulty adjusting to night shift work and post-service non-service-connected medical issues.

Further, after a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against a finding that either the obstructive sleep apnea or insomnia were caused or aggravated by a service-connected disability.  As discussed above, the VA examiner at the September 2011 VA sleep disorder examination specifically opined that the diagnosed sleep disorders were neither caused nor aggravated by any currently service-connected disability.  While there is some indication that the insomnia may be related to a separate disability, review of the evidence of record reflects that it would most likely be related to the non-service-connected left knee and mental health disabilities which have previously been denied service connection, became final, and are not before the Board at this time.    

For these reasons, the Board finds that the weight of the evidence is against direct or secondary service connection for one or more sleep disorders under the provisions of 38 C.F.R. §§ 3.303 and 3.310.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the issue must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Ear Hearing Loss

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has advanced that the currently diagnosed right ear hearing loss is due to in-service noise exposure from working as an aviation flight mechanic.  The Board finds that the Veteran currently has a right ear hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A September 2011 VA audiometric examination report shows pure tone thresholds of 40 dB or greater at 1000 and 4000 Hz in the right ear.  Speech discrimination was also 90 percent in the right ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The report conveys that the Veteran was diagnosed with right ear sensorineural hearing loss.  The current disability of right ear hearing loss is established.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.385.  

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  At the September 2009 Board videoconference hearing, the Veteran credibly testified to being an aviation mechanic who worked on the flight line during the first period of active service and was exposed to loud jet engine noises.  A DD Form 214 reflects that during service the Veteran worked as an aviation flight mechanic, and that the specific duties were comparable to that of an electrician.  Excessive noise exposure is consistent with the circumstances, conditions, and hardships of the Veteran's in-service responsibilities as an aviation mechanic.  Based on this evidence, the Board finds that in-service acoustic trauma is established.

Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of right ear hearing loss since service separation in May 1987.  

Per the Veteran's January 1967 entrance examination, audiometric testing, when converted into ISO-ANSI units, showed a dB reading of 35 at 1000 Hz at service entrance.  All other readings were minimal.  While high, the Board notes that the 35 dB reading does not constitute a notation of a right ear hearing loss disability at service entrance.  See McKinney v. McDonald, 28 Vet. App. 15, 29 (2016) (holding that hearing loss that does not meet the requirements of 3.385 is not a "defect" because it is not considered a disability for VA purposes).  At the time of the Veterans May 1984 entrance examination for the second period of active service, the Veteran had a dB reading of 40 at 1000 Hz, indicating hearing loss in the right ear.  See Hensley, 5 Vet. App. at 157.  Further, there was a minor shift upwards at most other dB levels.  At the time of the May 1987 service separation examination there was another minor upward shift in dB levels at 1000 and 3000 Hz.  The Veteran also advanced having hearing loss in the corresponding May 1987 report of medical history.

An undated service treatment record noted that evidence indicated that a significant threshold shift had occurred and that the Veteran should be rescheduled for a 15-hour test.  The record also indicates that the 15-hour test was performed and that the significant shift was still present.  This record likely corresponds to the VA Form 2216, Hearing Conservation Data, found within the service treatment records.  Per the form, on July 2, 1985, the Veteran had dB readings of zero at 500 Hz and ten at 1000 Hz.  Then, on March 24, 1987, the Veteran had upward shifts of 20 dB at 500 Hz and 40 dB at 1000 Hz.  Audiometric testing was repeated on March 25, 1987, at which time the Veteran had upward shifts of 25 dB at 500 Hz and 40 dB at 1000 Hz. 

In the September 2004 claim, the Veteran requested service connection for bilateral hearing loss based upon the results of the audiometric examinations performed during service.  The Veteran received a VA general medical examination in February 2006, and the VA examiner noted that the Veteran had mildly decreased hearing at that time.  

The Veteran underwent a VA audiometric examination in April 2006.  At that time the Veteran was diagnosed with sensorineural hearing loss in the right ear.  The examination report states that the Veteran discussed working on loud airplanes during service, and that the Veteran advanced gradually decreasing hearing since service.  The Veteran also conveyed having some occupational noise exposure after service, but stated that appropriate hearing protection was used at those times.  No opinion was rendered as to whether the hearing loss was related to the in-service noise exposure.  A subsequent May 2009 VA treatment record noted that the Veteran complained of declining hearing in the right ear.

At the September 2009 Board videoconference hearing, the Veteran testified to being an aviation mechanic who worked on the flight line during the first period of active service.  This exposed the Veteran to excessively loud noise.  Further, the Veteran testified to having barracks near the loud jet engines.  The Veteran testified that the hearing loss noted at the start of his second period of active service was due to this noise exposure during the first period of service.

Further, the Veteran testified to noticing a decline in hearing after separating from the first period of service.  Specifically, the Veteran would have to turn the television up loud in order to be able to understand what was being said.  Upon being questioned by the VLJ, the Veteran testified to not seeking a hearing examination between the two periods of active service because the Veteran was focused on other health issues at the time.  The Veteran first became aware of the severity of the issue when it was noted on the May 1984 entrance examination for the second period of service.  The Veteran also testified to using hearing protection while on the flight line; however, the protection was inadequate.

The Veteran received a new VA audiometric examination in September 2011.  Per the examination report, the Veteran advanced having hearing loss for many years that worsened in the 1990s.  The VA examiner noted that the Veteran had excessive noise exposure during service, including exposure to jet engines, ship engines, and artillery noises.  The Veteran denied excessive post-service noise exposure.  At the conclusion of the examination the Veteran was diagnosed with mild to moderate sensorineural hearing loss.  Further, the VA examiner opined that the right ear hearing loss was less likely than not related to service as there was not a significant shift in hearing at service separation.  The Board notes that no other cause of the hearing loss was advanced by the VA examiner.  Further, the VA examiner did not explain what constitutes a "significant" shift in hearing.

The evidence of record is sufficient to show "continuous" right ear hearing loss symptoms since service separation to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's consistent lay statements and testimony of right ear hearing loss symptoms beginning in service and continuing to the present are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of right ear hearing loss since service separation that was later diagnosed as right ear sensorineural hearing loss.  While a VA examiner in September 2011 did opine that the right ear hearing loss was not related to service because the upward shift in dB readings was not significant, the Board notes that there was at least a minor shift in dB readings in the right ear.  Such evidence supports the Veteran's lay statements and testimony of continuous symptoms since service separation.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service and has experienced "continuous" symptoms of right ear hearing loss since service separation in May 1987, which meets the criteria for presumptive service connection for right ear hearing loss under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Initial Disability Rating for Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  


A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

In Martinak, 21 Vet. App. at 455, the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular evaluation under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id.

The Veteran underwent a VA audiometric examination in April 2006.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
25
20
20
LEFT
20
25
35
20

The average hearing loss was 29 dB in the right ear and 25 dB in the left ear.  Speech recognition scores conveyed speech discrimination of 96 percent bilaterally.  At the conclusion of the examination, the Veteran was diagnosed with mild bilateral sensorineural hearing loss.  Additional functional disability included difficulty hearing the television and individuals when in a group.

Based upon the results of the April 2006 examination, a Roman numeral I is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral I is also designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable evaluation.

The Veteran received a new VA audiometric examination in September 2011.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
30
25
40
LEFT
20
30
35
35

The average hearing loss was 36 dB in the right ear and 30 dB in the left ear.  Speech recognition scores conveyed speech discrimination of 90 percent in the right ear and 92 percent in the left ear.  At the conclusion of the examination, the Veteran was diagnosed with mild bilateral sensorineural hearing loss.  Additional functional disability included difficulty understanding when there were multiple noise sources, difficulty hearing individuals, and needing to turn the television up to a loud volume.

Based upon the results of the September 2011 examination, a Roman numeral II is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral I is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable evaluation.

The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment) are not for application as the results of the audiometric examinations discussed above do not show pure tone thresholds of 55 decibels or greater in all four of the relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.

The application of the rating schedule to the audiometric findings does not establish entitlement to an initial compensable disability rating for bilateral hearing loss.  The weight of the competent and probative lay and medical evidence of record is against a higher (compensable) initial disability rating for bilateral hearing loss at any point during the pendency of this appeal.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether an extraschedular rating is warranted for the now service-connected bilateral hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  In this case, the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  As discussed above, the Veteran has advanced having difficulty understanding others, particularly when in a noisy environment, and having to turn the television up to a high level.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.




[Continued on Next Page]
ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for claimed additional disability of the left eye, claimed as due to VA left eye surgical treatment in August 1989, is denied.

Service connection for a sleep disorder, to include obstructive sleep apnea and insomnia, is denied.

Service connection for right ear hearing loss is granted.

For the entire initial rating period on appeal, a compensable disability rating for service-connected bilateral hearing loss is denied.


REMAND

Board Videoconference Hearing

As discussed above, the Veteran previously had a hearing before the Board on most of the issues on appeal with a VLJ who has retired from the Board.  In a July 2016 hearing inquiry response, the Veteran turned down the opportunity to testify before a new VLJ on these issues; however, remand to schedule a Board videoconference hearing is necessary as to the issue of an increased disability rating for DJD of the left wrist, with history of ganglion cyst and surgery, in excess of 10 percent prior to March 22, 2004, and in excess of 20 percent from that date.

In its November 2009 decision, the Board found that the Veteran had filed a timely NOD to a February 2003 RO rating decision denying an increased disability rating for the service-connected left wrist, but that no SOC had subsequently been issued.  As such, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), the Board remanded the left wrist rating issue for the issuance of a SOC.

Upon the issuance of the appropriate SOC in February 2015, the Veteran submitted a substantive appeal, via VA Form 9, in March 2015.  Per the VA Form 9, the Veteran requested a videoconference hearing before the Board on the issue of an increased disability rating for DJD of the left wrist, with history of ganglion cyst and surgery, in excess of 10 percent prior to March 22, 2004, and in excess of 20 percent from that date.  To date, there has been no hearing on this rating issue, and there is no indication from the record that the Veteran has withdrawn this hearing request.  Because the RO schedules videoconference hearings, a remand of the left wrist rating issue to the RO is warranted to schedule the Veteran for a Board videoconference hearing.

Intertwined Issues

The Board, in its November 2009 decision, found that the issue of an effective date earlier than March 22, 2004, for award of increased compensation for service-connected DJD of the left wrist, with history of ganglion cyst and surgery, was inextricably intertwined with the issue of an increased disability rating for DJD of the left wrist, with history of ganglion cyst and surgery, in excess of 10 percent prior to March 22, 2004, and in excess of 20 percent from that date.  As such, the Board found remand of the effective date issue with the rating issue to be necessary.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  As the Board once again remands the left-wrist rating issue to schedule a Board videoconference hearing, the effective date issue must also be remanded.

Further, TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. 
§ 4.16(a), (b) (2015).  As such, the Veteran's future testimony, and any other developed evidence, will be relevant to the issue of entitlement to a TDIU; therefore, the issue of entitlement to a TDIU is inextricably intertwined with the issue of an increased disability rating for DJD of the left wrist, with history of ganglion cyst and surgery, in excess of 10 percent prior to March 22, 2004, and in excess of 20 percent from that date, and adjudication of entitlement to a TDIU must be deferred pending the proposed development.  See Harris, 1 Vet. App. at 183.

Accordingly, the issues of an increased disability rating for DJD of the left wrist, with history of ganglion cyst and surgery, in excess of 10 percent prior to March 22, 2004, and in excess of 20 percent from that date, an effective date earlier than March 22, 2004, for award of increased compensation for service-connected DJD of the left wrist, with history of ganglion cyst and surgery, and entitlement to a TDIU are REMANDED for the following action:

At the earliest available opportunity, the RO should schedule a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, D.C., as to the issue of an increased disability rating for DJD of the left wrist, with history of ganglion cyst and surgery, in excess of 10 percent prior to March 22, 2004, and in excess of 20 percent from that date.  At that time the Veteran may offer additional testimony on the intertwined issues of an effective date earlier than March 22, 2004, for award of increased compensation for service-connected DJD of the left wrist, with history of ganglion cyst and surgery, and entitlement to a TDIU.  The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2015).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


